J-S17015-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 CHARLES EDWARD FISHER                   :
                                         :
                   Appellant             :   No. 22 EDA 2022

          Appeal from the PCRA Order Entered November 22, 2021
     In the Court of Common Pleas of Bucks County Criminal Division at
                      No(s): CP-09-CR-0000408-2019


BEFORE: BOWES, J., LAZARUS, J., and STABILE, J.

MEMORANDUM BY BOWES, J.:                              FILED JUNE 17, 2022

     Charles Edward Fisher appeals from the November 22, 2021 order

denying and dismissing his petition pursuant to the Post-Conviction Relief Act

(“PCRA”). We affirm.

     The PCRA court prepared an apt summary of the factual history of this

case, which provides as follows:

     On June 2, 2018, Officer Jeffrey Rhodunda (“Officer Rhodunda”)
     of the Falls Township Police Department was dispatched to a head-
     on traffic collision on 275 Lincoln Highway, Falls Township, Bucks
     County, Pennsylvania. When Officer Rhodunda arrived at the
     scene, he observed a Ford Escape on the side of the road on the
     northbound side of Lincoln Highway. Rhodunda also observed a
     black Mercury Mariner, registered to Michael Carlino (“the
     victim”), on the shoulder of the roadway on the northbound side
     of Lincoln Highway. The victim was swiftly transported to St. Mary
     Hospital in Langhorne, Pennsylvania (“St. Mary’s”) where he
     succumbed to his injuries and later died.

     Officer Rhodunda spoke with the registered owner of the Ford
     Escape, Kassidy Parell (“Parell”). She stated that James Mayger
J-S17015-22


      (“Mayger”) was the driver. However, when Officer Rhodunda
      spoke with Mayger, he said that Appellant had asked him to lie to
      officers and say [Mayger] was driving [at the time of the accident]
      because Appellant had been drinking all day. Meanwhile, another
      officer at the scene, Corporal Nicholas Pinto (“Corporal Pinto”)
      interviewed Appellant who was covered in dirt and complaining of
      pain in his hip and foot. As they talked, Corporal Pinto noticed a
      strong odor of alcohol emanating from Appellant’s person.
      Corporal Pinto also observed Appellant to have bloodshot, glassy
      eyes . . . . Appellant’s foot injury prevented officers from
      performing field sobriety tests at the scene. Appellant was
      transported to St. Mary’s for medical treatment, where he
      consented to a DNA sample but refused a legal blood draw. After
      obtaining a warrant for Appellant’s medical records, officers
      consulted with a forensic toxicologist, who was able to calculate
      Appellant’s blood-alcohol concentration (“BAC”). This toxicologist
      concluded Appellant’s BAC was anywhere between .096% and
      .108% at the time of his blood draw.

      Through a subsequent investigation, Officer Rhodunda determined
      that Appellant, operating the Ford Escape, was traveling
      southbound on Lincoln Highway when he crossed four lanes of
      traffic and hit the northbound-traveling [vehicle driven by the
      victim] head-on. An accident reconstruction determined that
      Appellant was incapable of safe driving due to alcohol intoxication,
      he was the cause of the vehicle accident, and that accident caused
      the victim’s death.

PCRA Court Opinion, 1/31/22, at 1-2 (cleaned up).        On August 19, 2019,

Appellant entered an open guilty plea to driving under the influence (“DUI”),

simple assault, and homicide by vehicle while DUI. Sentencing was deferred

to permit the preparation of a pre-sentence investigation (“PSI”) report.

      On December 16, 2019, Appellant’s sentencing commenced. Following

impact statements provided by the victim’s friends and family, Appellant’s

counsel addressed the court and attempted to introduce a purported




                                     -2-
J-S17015-22


toxicology report documenting the chemicals present in the victim’s body at

the time of the accident. The following exchange took place:

      [DEFENSE COUNSEL]: I would also like to pass this up to Your
      Honor. . . . This would be D-2. If Your Honor can just take a look
      at the second and third page. This is obviously a tragic situation,
      but the decedent also had substances in his body that day, too,
      and obviously it’s not a civil case, but the last clear chance, the
      last clear chance to stop the situation, I just like Your Honor to
      note –

      THE COURT: Are you trying to attribute some fault –

      [DEFENSE COUNSEL]: Not at all.

      THE COURT: -- in this case?

      [DEFENSE COUNSEL]: It’s a criminal matter. But it should be
      noted, it should be noted, that there is an item in the decedent’s
      body, which is a non-barbiturate hypnotic without analgesic
      activity, in addition to barbiturates and cannabinoids. He received
      no citations. He was – obviously this is not that situation. He
      passed away. It’s tragic.

      Again, [Appellant] could have had a day in a trial with 12 people
      and try to argue –

      THE COURT: Perhaps that’s what he ought to do.

      [DEFENSE COUNSEL]: I’m just saying, he did the thing as a
      responsible person, Your Honor. He took a place. He faced up to
      his responsibility. In a few minutes, he’s going to speak to Your
      Honor. But will all of those issues, [Appellant] came forward as a
      man and owed up to his responsibility. That’s what he’s here to
      do today.

N.T. Sentencing, 12/16/19, at 20-22. Thereafter, Appellant addressed the

sentencing court, apologizing to the victim’s supporters and generally

accepting responsibility for his actions. Id. at 23-29.




                                     -3-
J-S17015-22


      The Commonwealth briefly responded to the allegations concerning the

victim’s alleged intoxication:

      THE COMMONWEALTH: Judge, just as to the lab report of [the
      victim], it was caffeine and nicotine metabolite[s] in his blood.
      There was a barbiturate. I’d have to review his medical records,
      but I think it was administered by the hospital.

      THE COURT: It’s really irrelevant, as the cause of death here was
      clearly at the hands of [Appellant].

      THE COMMONWEALTH: There were no cannabinoids. I felt that I
      should clear the record as to that point.

Id. at 29-30.     The Commonwealth also pointed out that Appellant had

attempted to lie about his role in the accident at the scene. Id. at 31 (“At the

scene of the crash, . . . you have an attempt to blame others, lie, have others

lie on his behalf, and that was all instead of going to check on [the victim].”).

      In handing down Appellant’s sentence, the trial court expressed

displeasure with defense counsel’s attempt to shift blame upon the victim. Id.

at 33 (“I don’t like that you have tried to push blame elsewhere, to push blame

perhaps to one of your passengers.       But to shift blame to the decedent,

frankly, that feeds into my belief that you have absolutely no remorse in this

matter except for how it impacts you.”).          Initially, the court imposed

consecutive incarceration sentences of forty-eight to 120 months for homicide

by vehicle while DUI, four to eight months for simple assault, and one to six

months for DUI. However, Appellant filed a motion for reconsideration that

the court granted by changing his DUI sentence to run concurrently to his

conviction for homicide by vehicle while DUI due to merger concerns. Thus,

                                      -4-
J-S17015-22


ultimately, Appellant received an aggregate sentence of four years and four

months to eleven years of incarceration.

       Appellant did not file a direct appeal and his judgment of sentence

became final for the purposes of the PCRA on March 20, 2020. See 42 Pa.C.S.

§ 9545(b)(3). On November 2, 2020, Appellant filed a timely, pro se PCRA

petition. PCRA counsel was appointed to represent Appellant and an amended

petition was filed alleging that defense counsel was ineffective for, inter alia,

introducing the erroneous information concerning the victim’s blood test

results. See Amended PCRA Petition, 4/16/21, at ¶¶ 15-26. The PCRA court

held a hearing concerning Appellant’s claims for relief, at which Appellant,

defense counsel, and the assistant district attorney testified. Ultimately, the

PCRA court denied Appellant’s petition on the merits.

       Appellant filed a timely notice of appeal to this Court. Both Appellant

and the PCRA court have timely complied with the strictures of Pa.R.A.P. 1925.

In his brief, Appellant has raised a single issue for our consideration: “Did the

[PCRA court] err in denying Appellant’s request for PCRA relief where

Appellant’s counsel presented false, inflammatory information about the

victim at sentencing?”1 Appellant’s brief at 4.


____________________________________________


1  In his PCRA petition and Rule 1925(b) statement, Appellant also raised a
claim concerning ineffectiveness with respect to the advice provided by
counsel during the plea process.        That claim has been abandoned in
Appellant’s brief and is waived. See Commonwealth v. Heggins, 809 A.2d
908, 912 n.2 (Pa.Super. 2002) (“[A]n issue identified on appeal but not
developed in the appellant’s brief is abandoned and, therefore, waived.”).

                                           -5-
J-S17015-22


      Our standard of review over an order denying a petition under the PCRA

is “whether the determination of the PCRA court is supported by the evidence

of record and free of legal error.” Commonwealth v. Rizvi, 166 A.3d 344,

347 (Pa.Super. 2017). The scope of our review “is limited to the findings of

the PCRA court and the evidence on the record of the PCRA court’s hearing,

viewed in the light most favorable to the prevailing party.” Commonwealth

v. Reyes-Rodriguez, 111 A.3d 775, 779 (Pa.Super. 2015). We are bound

by the PCRA court’s factual findings and credibility determinations to the

extent that such conclusions are supported by the record. Id. However, we

review the legal conclusions of the PCRA court de novo. Id.

      Appellant’s argument on appeal concerns ineffective assistance of

counsel.   Specifically, he asserts the following straightforward argument:

“Appellant’s counsel was ineffective because he presented false and

inflammatory information regarding the victim at sentencing. The trial court

relied upon [defense] counsel’s misrepresentations in fashioning [Appellant’s]

sentence, stating that Appellant blamed the victim and, therefore, showed a

lack of remorse.” Appellant’s brief at 9. Appellant argues that the ultimate

result of defense counsel’s erroneous references to the victim was to “shift the

focus of the trial court away from consideration of Appellant’s character” while

essentially blaming Appellant for counsel’s error. Id. at 11.

      In order to prevail, Appellant must satisfy the three-part inquiry that

Pennsylvania courts have “refined” from Strickland v. Washington, 466


                                     -6-
J-S17015-22


U.S. 668 (1984) and Commonwealth v. Pierce, 527 A.2d 973 (Pa. 1987) by

showing that: (1) his underlying claim is of arguable merit; (2) counsel had

no reasonable basis for his action or inaction; and (3) the petitioner suffered

actual prejudice as a result. Commonwealth v. Sarvey, 199 A.3d 436, 452

(Pa.Super. 2018). Counsel is presumed to be effective, and the burden of

demonstrating ineffectiveness rests on the defendant. Commonwealth v.

Johnson, 236 A.3d 63, 68 (Pa.Super. 2020) (en banc). Finally, if a claim fails

under “any required element of the Strickland/Pierce test, the court may

dismiss the claim on that basis.” Id.

      In its Rule 1925(a) opinion, the trial court addressed this issue and

concluded that Appellant had not established the existence of prejudice:

      Although [defense counsel’s] choice to admit [the victim’s]
      toxicology report (and cite it incorrectly) was questionable, it “was
      not of such magnitude that it could have reasonably had an
      adverse effect on the outcome of the proceedings.”
      Commonwealth v. Gribble, 863 A.2d 455, 472 (Pa. 2004). . . .

      [Defense counsel’s] admission of the toxicology report was
      inconsequential in [the] face of the totality of other relevant
      factors. In sentencing, this [c]ourt considered the information
      presented through the defense packet of character witnesses,
      information from the correctional facility, Appellant’s PSI report,
      and statements provided by [the victim’s] family. Predominantly,
      however, this [c]ourt was guided by Appellant’s actions
      immediately before, during, and after the accident, as well as his
      troubling history of violence towards women.             Appellant’s
      attempts to shift blame indicated that he had not fully understood
      the gravity of his actions. Appellant, however, did not merely
      attempt to shift blame at his sentencing hearing, but also at the
      scene of the accident itself, where instead of inquiring about [the
      victim], who was audibly pleading for help, he coached his
      passengers say Mayger was the driver. . . .


                                      -7-
J-S17015-22


      Therefore, Appellant has failed to demonstrate a reasonable
      probability that [defense counsel’s] admission of the toxicology
      report prejudiced him to the point that the proceedings would
      have resulted in a different sentence.

Trial Court Opinion, 1/31/22, at 8-9. We agree.

      Under these circumstances, prejudice “means demonstrating there is a

reasonable probability that, but for counsel’s error, the outcome of the

proceedings would have been different.”      Commonwealth v. Keaton, 45

A.3d 1050, 1061 (Pa. 2012). Instantly, Appellant asserts that he would have

received a reduced sentence in the absence of defense counsel’s erroneous

introduction of the toxicology report. However, we note that the PCRA court

was the same jurist that originally sentenced Appellant. In its Rule 1925(a)

opinion, it clearly stated that counsel’s actions in this case did not impact the

sentence imposed upon Appellant. See Trial Court Opinion, 1/31/22, at 8-9.

      Our Supreme Court has held that a defendant has not satisfied the

requirement of prejudice where the prior court states that it would have

imposed the same sentence even in the absence of counsel’s complained-of

error. See Commonwealth v. Reaves, 923 A.2d 1119, 1132 (Pa. 2007)

(holding prejudice not established where “the PCRA judge, who . . . was the

same judge who initially sentenced [defendant] made clear in the PCRA

proceedings that he would have imposed the same sentence” despite counsel’s

alleged ineffectiveness); see also, e.g., Commonwealth v. Reider, 494

A.2d 461, 466 (Pa.Super. 1985) (holding that erroneous information




                                      -8-
J-S17015-22


presented at sentencing would not support a finding of ineffective assistance

where the information “had no effect on the sentences as given”).

      Accordingly, we discern no abuse of discretion or error of law in the

PCRA court’s denial of Appellant’s petition for relief.

      Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/17/2022




                                      -9-